Name: Council Regulation (EEC) No 1367/80 of 5 June 1980 amending Regulation (EEC) No 2511/69 and (EEC) No 1035/72 in respect of lemons
 Type: Regulation
 Subject Matter: production;  plant product;  consumption;  marketing;  economic policy
 Date Published: nan

 No L 140/24 Official Journal of the European Communities 5. 6 . 80 COUNCIL REGULATION (EEC) No 1367/80 of 5 June 1980 amending Regulations (EEC) No 2511 /69 and (EEC) No 1035/72 in respect of lemons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 6 of Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regu ­ lation (EEC) No 2226/79 (4 ), extended the granting of financial compensation for the marketing of lemons until the end of the 1979/80 marketing year ; Whereas those measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining those measures in the coming marketing year ; whereas, therefore , when calculating the reference price for lemons, account should not be taken of the transport costs as defined in Article 23 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (5), as last amended by Regulation (EEC) No 1315/80 (6) ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1390/80 (7), as a precaution and subject to . new provisions, the new arrangement should be applied with retroactive effect as from 1 June, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 2511 /69, '1 June 1980 ' shall be replaced by '1 June 1981 '. Article 2 In the first indent of the first subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, *31 May 1980' shall be replaced by '31 May 1981 '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1980 . For the Council The President G. MARCORA ( ») OJ No C 97, 21 . 4 . 1980, p. 33 . ( 2 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal ). ( 3 ) OJ No L 318 , 18 . 12. 1969, p . 1 . (&lt;) OJ No L 257, 12 . 10 . 1979 , p . 2 . (5 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (6) OJ No L 134, 31 . 5 . 1980, p. 20 . ( 7) OJ No L 136, 1 . 6 . 1980, p. 1 .